Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  January 31, 2013                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                        Stephen J. Markman
                                                                                                            Mary Beth Kelly
                                                                                                             Brian K. Zahra
  144985(6)                                                                                         Bridget M. McCormack,
                                                                                                                      Justices




  IN RE:
                                                                              SC: 144985
  HONORABLE DEBORAH ROSS ADAMS                                                JTC: Formal Complaint 89
  3RD JUDICIAL CIRCUIT COURT
  BEFORE THE JUDICIAL TENURE COMMISSION
  ____________________________________________


          On order of the Chief Justice, the motion by respondent for extension of the time
  for filing her petition is considered and is granted in part only. Respondent’s time is
  extended to February 18, 2013.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           January 31, 2013                    _________________________________________
                                                                               Clerk